DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 02/22/2019, 10/02/2019 and 01/14/2021 have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianke Kang (Reg # 72,445) on 10/22/2021.  The examiner’s amendment incorporates allowable matter of claim 2, and cancels claim 2.
In claim 1, please replace as follows: 
“A coil component, comprising: 
a body having a bottom surface and a top surface opposing each other in one direction, and a plurality of walls each connecting the bottom surface to the top surface of the body; 
a coil portion buried in the body, and having first and second lead-out portions; 
first and second external electrodes disposed on bottom surface of the body and spaced apart from each other; 

a third external electrode including a pad portion disposed on the bottom surface of the body, and a connection portion extending to portions of the plurality of walls of the body, and spaced apart from the first and second external electrodes; 
a shielding layer disposed on the top surface and side wall portions of the body, and connected to the third external electrode, wherein the shielding layer includes a cap portion disposed on the shielding layer; and 
an insulating layer disposed between the shielding layer and the body, and between the first to third external electrodes and the body,
wherein the one or more via electrodes include through-portions formed in the body, and extended portions respectively extending into the first and second lead-out portions from the through-portions.”  
Cancel claim 2.
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component, comprising: 
a body having a bottom surface and a top surface opposing each other in one direction, and a plurality of walls each connecting the bottom surface to the top surface of the body; 

first and second external electrodes disposed on bottom surface of the body and spaced apart from each other; 
one or more via electrodes penetrating through the body and connecting the first and second lead-out portions and the first and second external electrodes to each other; 
a third external electrode including a pad portion disposed on the bottom surface of the body, and a connection portion extending to portions of the plurality of walls of the body, and spaced apart from the first and second external electrodes; 
a shielding layer disposed on the top surface and side wall portions of the body, and connected to the third external electrode, wherein the shielding layer includes a cap portion disposed on the shielding layer; and 
an insulating layer disposed between the shielding layer and the body, and between the first to third external electrodes and the body,
wherein the one or more via electrodes include through-portions formed in the body, and extended portions respectively extending into the first and second lead-out portions from the through-portions.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3-12, 14 and 15 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 13 recites, a coil component, comprising: 
a body including an insulating resin and a magnetic metal powder dispersed in the insulating resin; 
an internal insulating layer buried in the body;  
a coil portion including lead-out portions disposed on one surface of the internal insulating layer opposing a lower surface of the body, and buried in the body; 
first and second external electrodes disposed on a lower surface of the body and spaced apart from each other;  
via electrodes penetrating through the body to connect the lead-out portions and the first and second external electrodes, and extending into the lead-out portions; 
a shielding layer formed on the body, and including a pad portion extending to a lower surface of the body; and  
an insulating layer disposed between the body and the first and second external electrodes, and between the body and the shielding layer.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALCOLM BARNES/
Examiner, Art Unit 2837
10/22/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837